

113 S1577 IS: Mortgage Choice Act of 2013
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1577IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Manchin (for himself, Mr. Johanns, Mr. Levin, Ms. Stabenow, Mr. Toomey, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Truth in Lending Act to improve upon the definitions provided for points and fees in connection with a mortgage transaction.1.Short titleThis Act may be cited as the Mortgage Choice Act of 2013.2.Definition of points and fees(a)Amendment to section 103 of TILASection 103(bb)(4) of the Truth in Lending Act (15 U.S.C. 1602(bb)(4)) is amended—(1)by striking paragraph (1)(B) and inserting paragraph (1)(A) and section 129C;(2)in subparagraph (C)—(A)by inserting and insurance after taxes;(B)in clause (ii), by inserting , except as retained by a creditor or its affiliate as a result of their participation in an affiliated business arrangement (as defined in section 2(7) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2602(7)) after compensation; and(C)by striking clause (iii) and inserting the following:(iii)the charge is—(I)a bona fide third-party charge not retained by the mortgage originator, creditor, or an affiliate of the creditor or mortgage originator; or(II)a charge set forth in section 106(e)(1);; and(3)in subparagraph (D)—(A)by striking accident,; and(B)by striking or any payments and inserting and any payments.(b)Amendment to section 129C of TILASection 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended—(1)in subsection (a)(5)(C), by striking 103 and all that follows through or mortgage originator and inserting 103(bb)(4); and(2)in subsection (b)(2)(C)(i), by striking 103 and all that follows through or mortgage originator) and inserting 103(bb)(4).3.RulemakingNot later than the end of the 90-day period beginning on the date of the enactment of this Act, the Bureau of Consumer Financial Protection shall issue final regulations to carry out the amendments made by this Act, and such regulations shall be effective upon issuance.